Citation Nr: 1534703	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus from December 10, 2006 to February 26, 2008.

2.  Entitlement to a rating in excess of 40 percent for diabetes mellitus since February 26, 2008.

3.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from December 14, 2007 to August 25, 2011.

6.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity since August 25, 2011.
7.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity from December 14, 2007 to August 25, 2011.

8.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity since August 25, 2011.

9.  Entitlement to special home adaptation.

10.  Entitlement to specially adapted housing. 


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from May 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Detroit RO has current jurisdiction.
 
Effective December 2006, the Veteran has a total disability rating based on individual unemployability (TDIU). The Veteran is also rated as 100 percent disabled due to service-connected disorders, effective August 25, 2011.

In August 2013, the Board remanded the appeal for further development.   In accordance with Board's remand directives, the AMC afforded updated VA examinations.  Thus, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

Since the Board's remand, in December 2013, the Veteran perfected an appeal of claims for entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate, entitlement to special home adaptation, and entitlement to specially adapted housing.  In a February 2014 rating decision, the RO awarded entitlement to SMC at the housebound rate; this claim will not be addressed below. See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The latter two claims are on appeal.

In February 2014, the RO granted increased disability ratings for the Veteran's diabetes mellitus and peripheral neuropathy of the extremities.  As this was not a full grant of the benefits sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claims have been recharacterized to reflect the staged ratings assigned.

In February 2014, the Veteran was granted service connection for erectile dysfunction as a complication of his diabetes mellitus.  He has not yet appealed the rating decision assigning this separate evaluation.  This matter is not therefore included in the present appeal and will not be addressed below.  Similarly, he was awarded service connection for ischemic heart disease in an unappealed January 2011 rating decision.  However, the award was based on the Veteran's Vietnam service, and not as a complication of diabetes.  Further discussion of this disorder is also not warranted. 

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision

The issues of entitlement to special home adaptation and entitlement to specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From December 10, 2006 to February 26, 2008, diabetes mellitus was not manifested by a regulation of activities.

2.  Since February 26, 2008, diabetes mellitus has not been manifested by complications that would be noncompensable if separately evaluated.

3.  From December 14, 2007 to August 25, 2011, peripheral neuropathy of the bilateral upper extremities was not manifested by severe incomplete paralysis of the median nerve.

4.  Since August 25, 2011, peripheral neuropathy of the bilateral upper extremities has been manifested by complete paralysis of the radial nerve.

5.  From December 14, 2007 to August 25, 2011, peripheral neuropathy of the bilateral lower extremities was not manifested by moderately severe incomplete paralysis of the sciatic nerve.

6.  Since August 25, 2011, peripheral neuropathy of the bilateral lower extremities has been manifested by complete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus from December 10, 2006 to February 26, 2008 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a rating in excess of 40 percent for diabetes mellitus since February 26, 2008 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity from December 14, 2007 to August 25, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

4.  The criteria for a rating of 70 percent for peripheral neuropathy of the right upper extremity since August 25, 2011 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2015).

5.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity from December 14, 2007 to August 25, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

6.  The criteria for a rating of 60 percent for peripheral neuropathy of the left upper extremity since August 25, 2011 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2015).

7.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities from December 14, 2007 to August 25, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

8.  The criteria for a rating of 80 percent for peripheral neuropathy of the bilateral lower extremities since August 25, 2011 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this respect, a January 2008 letter notified the Veteran of all five elements of service connection, and an October 2008 letter informed him of the requirements for establishing an increased rating.  The letters also informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim.  VA's duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the Social Security Administration (SSA).  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiries have been accomplished as to the claims, and are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.
Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As described below, further staging of the ratings assigned to the Veteran's diabetes mellitus and peripheral neuropathy of the bilateral lower extremities is not warranted.  The ratings assigned to peripheral neuropathy of the bilateral upper extremities have been staged as described below.

The Board has considered whether the Veteran's diabetes and peripheral neuropathy of the extremities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).   Here, there are no exceptional or unusual factors with regard to the Veteran's diabetes and peripheral neuropathy of the extremities.   

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

The rating criteria reasonably describe the Veteran's disability levels and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.   Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Although the record contains VAMRs, PMRs, and records from the SSA, the VA examination reports contain the necessary information for rating the Veteran's disabilities under the applicable diagnostic codes.

Diabetes Mellitus

The Veteran is rated for his Type II diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  He has been assigned a 20 percent disability evaluation from December 10, 2006 to February 26, 2008, and a 40 percent evaluation since February 26, 2008.

Under DC 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  "Regulation of activities" means "avoiding strenuous occupational and recreational activities."  Id.; Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note 1 to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.

On VA examination in March 2007, the Veteran was noted to be on a restricted or special diet.  He was prescribed only Metformin for his diabetes, not insulin.  The examiner found there was no restriction on the Veteran's ability to perform strenuous activities.  Other medical problems were identified, including cardiovascular disease and hypertension, but these were determined to be unrelated to the Veteran's diabetes.

In December 2007, the Veteran's treating VA physician submitted a letter stating that he had been prescribed insulin to treat his diabetes.   

In a separate VA treatment record from December 2007, the provider noted that the Veteran was to "continue efforts at increased exercise."

On VA examination in February 2008, the examiner found the Veteran's diabetes required a restriction of activities, a restricted diet, and treatment with insulin.  Additionally, episodes of hypoglycemic reactions or ketoacidosis required visits to a diabetic care provider one to three times per month.  Complications of the Veteran's diabetes other than peripheral neuropathy were excluded.  The examiner determined the Veteran had no cardiac, visual, neurovascular, nephropathy, skin, gastrointestinal, genitourinary, or other symptoms related to diabetes.  The Veteran's cerebrovascular accident, hypertension, and coronary artery disease were found unrelated to diabetes.

On VA examination in November 2008, the examiner found the Veteran's diabetes required a restricted diet and treatment with insulin.  It did not require a regulation of activities.  Episodes of ketoacidosis or hypoglycemia were denied.  The examiner found there were no complications of the Veteran's diabetes; his peripheral neuropathy and hypertension were found unrelated to diabetes.

On VA examination in September 2013, the examiner found the Veteran's diabetes required a restricted diet and treatment with insulin.  It did not require a regulation of activities.  Episodes of ketoacidosis or hypoglycemic reactions did not require hospitalizations and required visits to a diabetic care provider less than twice per month.  Diabetes did not cause a progressive loss of weight or strength.  The only complication of the Veteran's diabetes was his peripheral neuropathy.  Virtual VA Entry February 1, 2014.

Considering the evidence in light of the above-noted criteria, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of 20 percent from December 10, 2006 to February 26, 2008, and 40 percent since February 26, 2008.

From December 10, 2006 to February 26, 2008, the record did not show that the Veteran's diabetes required a regulation of activities.  This was not found on VA examination in March 2007, and a December 2007 VA treatment record shows the Veteran was being encouraged to exercise, rather than restricted from activity.

Since February 26, 2008, the record has been inconsistent as to whether the Veteran's diabetes is manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The February 2008 VA examiner's finding in this regard is isolated among the findings of VA examiners in November 2008 and September 2013.  Regardless, the Veteran's diabetes has not been shown to have    complications that would be noncompensable if separately rated.  To the contrary, other than peripheral neuropathy, no other complications of diabetes were found by any VA examiner or treating provider.  In this vein, the preponderance of the evidence is also against the assignment of any separate evaluation for diabetic complications pursuant to Note (1) of Diagnostic Code 7913.

In sum, the preponderance of the evidence is against ratings in excess of 20 percent from December 10, 2006 to February 26, 2008, and 40 percent since February 26, 2008.  The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there is a specific Diagnostic Code for rating diabetes, consideration of other codes for evaluating the disability is not appropriate.  Copeland v. McDonald, No. 14-0929  (Vet. App. June 25, 2015) (holding that when a condition is specifically listed in the schedule, it may not be rated by analogy.)  While the Board has considered the applicability of the benefit of the doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, entitlement to higher ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy of the Extremities

The Veteran is rated for his peripheral neuropathy of the upper extremities pursuant to 38 C.F.R. § 4.119, Diagnostic Code 8515.  He has been assigned a 30 percent disability evaluation for the right arm and a 20 percent disability evaluation for the left arm for the entire appeal period, beginning on December 14, 2007.

Under DC 8515, ratings are assigned dependent upon which extremity is involved, the dominant or "major" side, or the "minor" side.  The Veteran is right-hand dominant.  Pursuant to Diagnostic Code 8515, mild incomplete paralysis is rated 10 percent disabling on the major and minor side.  An evaluation of 30 percent for the major side and  20 percent for the minor side is warranted for moderate incomplete paralysis.  An evaluation of 50 percent for the major side and 40 percent for the minor side is warranted for severe incomplete paralysis.  An evaluation of 70 percent for the major side and 60 percent for the minor side is warranted for complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8513.

The Veteran is rated for his peripheral neuropathy of the lower extremities pursuant to 38 C.F.R. § 4.119, Diagnostic Code 8520.  He has been assigned a 20 percent disability evaluation for both legs from December 14, 2007 to August 25, 2011, and a 40 percent deniability evaluation for both legs since August 25, 2011.

Under DC 8520, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520 (2015).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015). 

On VA diabetic examination in March 2007, deep tendon reflexes were normal in the bilateral upper extremities.  On separate examination of the peripheral nerves, muscle strength was normal or nearly so in the upper and lower extremities.  Motor and sensory functioning was not impaired except for left hemiparesis resulting from a cerebrovascular accident.  Reflexes were normal.  There was no muscle atrophy.  The examiner opined that there was no peripheral neuropathy present; the only diagnosis was that of decreased sensation on the left side as a residual of the cerebrovascular accident.

On VA diabetic examination in February 2008, an extremity examination was normal for all extremities with regard to temperature, color, trophic changes, and pulses.  There was no motor loss.  There was sensory loss in the extremities resulting in decreased sensation as to temperature, vibration, light touch, and pain.  

On separate examination of the peripheral nerves, muscle strength was normal in all muscle groups of the upper and lower extremities.  In the right arm, vibration, pain, light touch, and position sense were decreased.  In the left arm, vibration, pain, and light touch sensation were decreased and position sense was normal.  In the right leg, vibration, pain, and light touch sensation were decreased and position sense was normal.  In the left leg, vibration, pain, and light touch sensation were decreased, and position sense was normal.  The examiner could not identify a single nerve or nerve group involved in either the arms or legs.  Reflexes were normal in the biceps and fingers, decreased in the triceps, brachioradialis, and knees, and absent in the ankles.  There was no muscle atrophy.  There was no abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  The examiner found there was no paralysis or neuralgia in the extremities, although there was nerve dysfunction and neuritis.  A mild to moderate effect was found as to chores, shopping, exercise, recreation, traveling, feeding, bathing, dressing, toileting, and grooming, and a severe effect was found as to sports.

On VA diabetic examination in November 2008, an extremity examination was normal for all extremities with regard to temperature, color, trophic changes, and pulses.  There was no motor loss or sensory loss.  Deep tendon reflexes were normal in the biceps, brachioradialis, triceps, patella, and Achilles.  The examiner opined that the peripheral neuropathy was not a complication of diabetes, but was related to hyperlipidemia.

On VA peripheral nerves examination in August 2011, the Veteran reported numbness and tingling in the hands and feet, with no feeling in the feet at all.  He also reported burning in the extremities.  He reported that he had fallen out of bed on occasion because he was unable to feel changes in direction.  He reported that he could grip objects but could not lift or carry them.  His fingers were deformed.  He was unable to tie his shoes, dress himself, or shower independently.  He reported severe constant pain in all extremities, moderate paresthesias of the arms and severe paresthesias of the legs, and severe numbness of all extremities.  

On examination, strength testing was 1/5 (visible muscle movement but no joint movement) in the elbows and wrists, 0/5 (no muscle movement) in grip and pinch, 1/5 in knee extension, and 0/5 in knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were decreased in the biceps, triceps, brachioradialis, knees, and ankles.  Light touch sensation was normal in the shoulders, absent in the inner/outer forearm, absent in the hands/fingers, absent in the knees/thighs, absent in the ankle/lower leg, and absent in the feet/toes.  Position sense was decreased in the upper extremities and absent in the lower extremities.  Vibration sense was absent in all extremities.  There was no muscle atrophy.  

The examiner diagnosed complete paralysis of the radial nerve bilaterally, severe incomplete paralysis of the median nerve bilaterally, and complete paralysis of the ulnar nerve bilaterally.  As for the legs, the examiner diagnosed complete paralysis of the sciatic nerve bilaterally, and severe incomplete paralysis of the femoral nerve (anterior crural) bilaterally.

On VA examination in September 2013, the Veteran reported decreased strength in the arms, cramping in the hands, and numbness and tingling in the hands from the fingers to the mid-forearm.  He avoided cooking, heavy lifting, and used a straw for drinking due to decreased grip strength.  He reported that his wife assisted him with dressing due to weakness in the arms and legs.  As for his legs, he reported that he depended on a wheelchair or scooter for mobility.  He reported decreased sensation from the toes to the mid-thighs and burning in his feet.  An extremity examination was normal as to the arms, and normal as to the legs except for shiny skin with decreased hair growth.  The Veteran reported mild pain, and paresthesias in the arms, and moderate pain and paresthesias in the legs.  He reported moderate numbness in the arms and severe numbness in the legs.  Virtual VA Entry February 1, 2014.

On examination, he was diagnosed with mild carpal tunnel syndrome of the right arm, moderate diabetic neuropathy of the legs, and no diabetic neuropathy of the left arm, according to nerve conduction studies.  Strength testing showed abnormalities in the elbows, wrists, grip, pinch, knee extension and flexion, and ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were abnormal, and a sensory examination was abnormal.  There was no muscle atrophy.  

The examiner diagnosed normal functioning in the radial nerve bilaterally, incomplete paralysis of the right median nerve and a normal left median nerve, and normal functioning in the ulnar nerve bilaterally.  As for the legs, the examiner diagnosed moderate incomplete paralysis of the sciatic nerve bilaterally, and mild incomplete paralysis of the femoral nerve bilaterally.  Virtual VA Entry February 1, 2014.

As to the upper extremities, a rating of 70 percent for the right and 60 percent for the left is warranted as of August 25, 2011 based on the August 2011 VA examiner's finding of complete paralysis of the radial nerve.  While the August 2011 examiner also found bilateral complete paralysis of the ulnar nerve and severe incomplete paralysis of the median nerve, it is of greatest benefit to the Veteran to rate his disability based on the radial nerve.  Rating the Veteran in this manner does not run afoul of the Court's recent decision in Copeland, No. 14-0929  (Vet. App. June 25, 2015) because the Board is not rating the median nerve by analogy, but rather, is rating the Veteran for his peripheral neuropathy based on the radial nerve.  

However, separate ratings are not warranted for each affected nerve as the symptoms of the paralyses overlap; this would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  While further development could be conducted, reasonable doubt has been resolved in the Veteran's favor.  At a minimum, the evidence is in equipoise.

From December 14, 2007 to August 25, 2011,  the record did not show severe incomplete paralysis of the median or any other nerve affecting the upper extremities.  The March 2007, February 2008, and November 2008 VA examiners did not render such a diagnosis.  Other than the residuals of the cerebrovascular accident, the March 2007 examiner found normal deep tendon reflexes, normal or nearly normal strength, and normal motor and sensory functioning.  The February 2008 examiner found normal muscle strength, and decreased sensation in the arms.  The examiner specifically found there was no paralysis.  The November 2008 examiner found normal extremities, normal motor and sensory functioning, and normal deep tendon reflexes.  The preponderance of the evidence is against a finding of severe incomplete paralysis of the median nerve for this portion of the appeal.

A rating of 80 percent bilaterally is warranted for each lower extremity as of August 25, 2011 based on the August 2011 VA examiner's finding of complete paralysis of the sciatic nerve.  While the August 2011 examiner also found bilateral complete paralysis of the femoral nerve, it is of greatest benefit to the Veteran to rate his disability based on the sciatic nerve.  Again, separate ratings are not warranted in this regard.  See 38 C.F.R. § 4.14.  Further development would not assist this inquiry - the evidence is in approximate balance and reasonable doubt has been resolved in the Veteran's favor.

From December 14, 2007 to August 25, 2011,  the record did not show moderately severe incomplete paralysis of the sciatic or any other nerve affecting the lower extremities.  The March 2007, February 2008, and November 2008 VA examiners did not render such a diagnosis.  The March 2007 examiner found normal or nearly normal muscle strength.  Other than the residuals of the cerebrovascular accident, the March 2007 examiner found normal deep tendon reflexes, normal or nearly normal strength, and normal motor and sensory functioning.  The February 2008 VA examiner found normal muscle strength, decreased vibration, pain, and light touch sensation, but normal position sensation.  There was no paralysis and the examiner found a mild to moderate effect on nearly all activities.  The November 2008 examiner found no motor loss or sensory loss, and normal deep tendon reflexes.  The preponderance of the evidence is against a finding of moderately severe incomplete paralysis of the sciatic  nerve for this portion of the appeal.

In sum, higher ratings are warranted for peripheral neuropathy of the arms and legs since August 25, 2011, but prior to this, the preponderance of the evidence is against the assignment of any higher rating.  No higher evaluation can be assigned pursuant to any other Diagnostic Code.  While the Board has considered the applicability of the benefit of the doubt doctrine other than as noted above in the granting of specified benefits, entitlement to ratings higher than those already assigned must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for diabetes mellitus from December 10, 2006 to February 26, 2008 is denied.

A rating in excess of 40 percent for diabetes mellitus since February 26, 2008 is denied.

An initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity from December 14, 2007 to August 25, 2011 is denied; a rating of 70 percent since August 25, 2011 is granted, subject to the law and regulations governing the award of monetary benefits.

An initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity from December 14, 2007 to August 25, 2011 is denied; a rating of 60 percent since August 25, 2011 is granted, subject to the law and regulations governing the award of monetary benefits.

An initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from December 14, 2007 to August 25, 2011 is denied.

A rating of 80 percent for peripheral neuropathy of the right lower extremity since August 25, 2011 is granted, subject to the law and regulations governing the award of monetary benefits.

An initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity from December 14, 2007 to August 25, 2011 is denied.

A rating of 80 percent for peripheral neuropathy of the left lower extremity since August 25, 2011 is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

In October 2013, the RO issued a statement of the case on claims for entitlement to special home adaptation and entitlement to specially adapted housing.  The Veteran filed a timely VA Form 9 in response and requested a Board video conference hearing on these claims.  Pursuant to 38 C.F.R. § 20.700(e) (2015), an appellant may request and be scheduled for a video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2014).

Accordingly, these claims are REMANDED for the following action:

Schedule the Veteran for a videoconference on the matters of hearing entitlement to special home adaptation and entitlement to specially adapted housing in accordance with his December 2013 request.  Appropriate notification should be given to the Veteran and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


